EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 10-19 directed to Invention non-elected without traverse.  Accordingly, claims 10-19 have been cancelled.
Claim 1: “the body” in line 17 has been amended as --the annular body--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art. The subject matter of independent claim 1not found was a machining assembly comprising a blank part having at least two threaded part openings, a fixture including an annular body; at least two fasteners each disposed at least partially within at least two through-holes of the annular body and threadedly engage a separate one of the at least two threaded part openings of the blank part as to removably clamp the part second axial face against the substantially flat annular surface section of the annular body; wherein the annular body further has a central bore sized to receive at least a portion of a machining tool such that the fixture is configured for machining the blank part inner circumferential surface; in combination with the limitations set forth in claim 1 of the instant invention.



The closest prior art, Weirauch (5,320,007) teaches a similar machining assembly however, does not teach that at least two fasteners threadedly engage a separate one of at least two threaded part openings of a blank part so as to removably clamp the part second axial face against the substantially flat annular surface section of the annular body; in combination with the limitations set forth in claim 1 of the instant invention. 
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAHEE HONG/Examiner, Art Unit 3723      


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 16, 2021